Citation Nr: 0734349	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision, by the Winston-Salem, North Carolina, Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  He 
perfected a timely appeal to that decision.  The veteran 
appeared and offered testimony at a hearing before a Decision 
Review Officer at the RO in April 2006.  A transcript of that 
hearing is of record.  

On May 11, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is also of 
record.  


FINDING OF FACT

Bilateral hearing loss disability is related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2004 from the RO to the veteran that 
was issued prior to the initial RO decision in January 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
June 2006 SOC was issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board notes that at the May 2007 hearing before the 
undersigned, the veteran was advised as to the evidence still 
necessary to substantiate his claim for service connection 
for bilateral hearing loss.  This complies with VCAA and 38 
C.F.R. § 3.103 (2007).  However, the veteran had submitted no 
additional evidence.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Despite initial inadequate notice provided to the 
veteran on the disability rating or effective date elements 
of his claim, the Board notes that the veteran has not been 
prejudiced.  He has been given VA examinations to determine 
the nature and etiology of his condition, and he has 
submitted several private medical statements, as well as 
outpatient treatment records.  His actions demonstrated that 
he had actual knowledge of the type of evidence needed.  
Moreover, the Board has rendered a favorable outcome below.  
Thus, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a bilateral 
hearing loss disability, given that the veteran has offered 
testimony at a hearing before the Board, given that he has 
been provided all the criteria necessary for establishing 
service connection, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from September 1962 to July 1966.  The veteran's personnel 
records indicate that he worked in the fire room/boiler room.  
On the occasion of the enlistment examination, in September 
1962, auditory acuity was reported as 15/15 bilaterally.  In 
November 1962, the veteran was seen for complaints earache; 
he was diagnosed with otitis media and externa.  

On the audiological evaluation in pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
-10
5
10
10
LEFT
10
0
5
0
25
25

On the occasion of a separation examination in July 1966, 
examination of the ears revealed extensively scarred 
bilateral tympanic membranes; the ears were reported to be 
normal with auditory acuity of 15/15 in each ear.  

On the occasion of a reenlistment examination in June 1973, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
10
5
25
15
30
25
RIGHT
10
5
5
20
30
40

The veteran's initial claim for service connection for 
hearing loss (VA Form 21-526) was received in September 2004.  
Submitted in support of his claim was the report of a VA 
Audiological evaluation performed in November 2004.  He was 
diagnosed with moderately severe high frequency sensorineural 
hearing loss and mild sloping to severe mid to high frequency 
sensorineural hearing loss.  

The veteran was afforded a VA Audiological evaluation in 
January 2005.  At that time, it was noted that he had a 
history of military noise exposure working in the 


boiler room; and, he had a history of civilian noise exposure 
from hunting many years ago.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
65
60
LEFT
10
10
30
65
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.  The 
diagnosis was mild sensorineural hearing loss in the right 
ear, and moderate sensorineural hearing loss in the left ear.  
The examiner noted that the hearing test during service was 
normal, and testing in 1973 was normal; therefore, he opined 
that it is unlikely that the current hearing loss is related 
to noise exposure in service.  

Received in March 2005 was a lay statement from the veteran's 
brother, indicating that the veteran had no hearing loss 
prior to military service; however, upon his discharge from 
service, he had difficulty hearing.  Also received was a 
statement from D. M., a friend who served with the veteran 
aboard the Roosevelt in the 1960's.  Mr. D.M. noted that he 
was a retired Chief Boiler man and was fully aware of the 
physical problems associated with working in boiler rooms, 
especially well before safety measures were employed to help 
protect against hearing loss.  Mr. D.M. indicated that he was 
personally aware that the veteran suffered hearing loss 
during his period in service.  

Of record is the result of an Audiological evaluation 
conducted by Dr. Jackie M. J in May 2005.  The veteran 
related a history of noise exposure that included squirrel 
hunting with a 22-caliber rifle, working in the boiler room 
while serving aboard the Roosevelt aircraft carrier as well 
as everyday life activities, such as riding a lawn mower and 
tractor.  The veteran also reported multiple exposures of 
watching aircraft carriers take off and land on the 
Roosevelt; in fact, he reported one incident when a 5 inch 38 
was fired on the deck above him and he was unable to hear for 
3 days.  The veteran stated that he had no history of wearing 
hearing protection.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
65
70
LEFT
15
10
40
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The examiner indicated that the results revealed a moderate 
to moderately-severe bilateral sensorineural high frequency 
sloping hearing loss.  The examiner stated that the veteran's 
hearing loss is of a typical configuration based on a life-
time history of noise exposure which includes shooting a 22 
rifle, possible noise exposure in the Navy and environmental 
noise exposure (lawn mowers and tractors) without the use of 
hearing protection.  

On August 22, 2005, the veteran was seen by Dr. Eric C for 
evaluation of his hearing.  He reported a history of loud 
noise exposure while in the Navy back in the 1960's.  Dr. 
Cole indicated that he saw documentation of the veteran's 
duties on a naval carrier, which included working in the 
boiler room, which is known to be a very loud place.  Dr. 
Cole noted that the entry physical examination showed no 
problems with the veteran's ears; however, his exit physical 
examination reported scarring of his eardrums.  Dr. Cole 
indicated that the documentation of the eardrum scarring on 
the exit physical represents some change to the veteran's 
ears that occurred during service.  Dr. Cole related that a 
recent hearing test done showed a moderate to moderately 
severe sensorineural hearing loss in the mid to high 
frequencies bilaterally; he stated that this was most likely 
caused by noise trauma during the military service.  Dr. Cole 
stated that in all likelihood his high frequency hearing loss 
has come from noise exposure.  

The veteran was afforded a VA Audiological evaluation in 
February 2006, at which time he complained of hearing loss 
and tinnitus ever since a blast onboard ship.  The veteran 
indicates that he has difficulty understanding conversation 
with background noises.  Audiological evaluation revealed 
normal hearing through 2 KHz than sloping to a moderate-
severe sensorineural hearing loss in the right ear, and 
normal through 1500 KHz than sloping to a moderate-severe 
sensorineural hearing loss in the left ear.  The examiner 
noted that the claims folder was not available to confirm 
noise trauma during military service nor medical 
confirmations of hearing at the time of discharge.  He stated 
that there was no supportive evidence of hearing loss until 
40 years after military discharge; however, the pattern of 
hearing loss was not inconsistent with noise trauma exposure.  
The examiner explained that it is conjecture to state that 
current hearing loss was due to military noise exposure until 
the claims file is reviewed.  

Following a review of the claims folder, the VA examiner who 
conducted the above examination stated that although the 
veteran can support noise exposure by his position as a 
boiler man he also had boating, tractor and lawnmower noise 
after military discharge.  The examiner stated that it is 
unlikely that current hearing loss was caused by the military 
since the audio on reenlistment physical examination in 1973, 
8 years after discharge was normal by VA standards.  

On the authorized audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
60
65
LEFT
10
10
40
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that a review of the claims folder shows that 
hearing testing during service revealed whisper voice testing 
was normal at discharge; and, subsequent testing in 1973 
revealed normal hearing.  The examiner stated that changes in 
hearing related to noise exposure do not enjoy a delay in 
onset nor does it fluctuate in the respect that hearing does 
not return to normal some seven years after exposure and then 
later worsen from the exposure seven years earlier.  The 
examiner further noted that, as the veteran's hearing was 
within normal limits seven years after released from active 
duty, then thresholds were at least as good as those 
identified on the referenced testing, hearing loss related to 
noise exposure does not progress nonce the noise source is 
removed.  Therefore, the examiner opined that as the veteran 
had normal hearing at discharge and military related noise 
was no longer a part of his exposure, then military-related 
nose is unlikely to have caused his hearing loss.  

At his personal hearing in April 2006, the veteran again 
reported serving in the Navy and worked in the boiler room 
which was one of the noisiest places on the ship.  The 
veteran indicated that the boiler created an enormous amount 
of noise; in fact, it was so loud that they had to scream at 
each other just to communicate.  The veteran reported being 
stationed aboard the USS Hancock, where he worked 18 to 20 
hours a day and was exposed to extreme heat; he noted that 
they were occasionally allowed to sleep on the deck right 
below the cannons.  The veteran recalled one incident when 
they had fallen asleep and they began to shoot the cannons; 
he was unable to hear for three days.  The veteran also 
reported being exposed to aircraft noise while observing the 
aircrafts on deck.  The veteran maintained that they were 
given no hearing protection in service.  The veteran related 
that, while he hunted after his discharge from service, he 
wore hearing protection during those outings.  The veteran 
indicated that he had no extended exposure after his 
discharge from military service.  

Of record is a statement from the veteran's ex-wife, dated in 
May 2006, wherein she attested to the fact that his hearing 
had significantly changed upon his discharge from service.  
She indicated that the veteran may not have complained of 
difficulty hearing while on active duty and immediately 
thereafter, but it was obvious that he had a problem with 
hearing at normal conversation range.  

At his personal hearing in May 2007, the veteran's service 
representative noted that he had some scarring at discharge 
from service which clearly documented a change in his hearing 
from the time of his enlistment.  It was argued that the 
veteran's exposure to noise from the lawnmower and tractor 
was very limited; therefore, he maintained that he didn't 
have any significant post service exposure.  



III.  Legal Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2007).  Service connection for 
an organic disease of the nervous system may be granted if 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

After careful review of the evidentiary record, the Board 
finds that the evidence supports the veteran's claim.  The 
medical evidence of record clearly demonstrates that the 
veteran has bilateral hearing loss disability as defined by 
VA regulations.  Significantly, the result of the November 
2004, January 2005, and February 2006 audiological 
evaluations reflect hearing loss disability in both ears.  In 
addition, the service records reflect that the veteran had 
active service in the Navy and he worked in the boiler room 
while serving aboard several ships; as such, his duties are 
entirely consistent with excessive noise exposure.  The 
veteran has also provided credible statements which indicate 
exposure to significant noise.  

Since there is current hearing loss disability and noise 
exposure during service has been recognized, what is 
necessary in order to grant service connection is competent 
evidence linking the current hearing loss to service.  

The record on appeal contains conflicting nexus opinions from 
Drs. Jaloszynski and Cole, and the February and March 2006 VA 
audiologists.  In the instant case, both VA doctors opined 
that because the veteran's hearing was normal on service 
separation, his current hearing disability was not related to 
his military service.  However, although hearing loss, as 
defined by 38 C.F.R. § 3.385, is not shown in service or at 
separation from service, service connection can be 
established if medical evidence shows it is actually due to 
incidents during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  The examiners relied on the negative examination at 
service separation.  Significantly, in February 2006, the VA 
audiologist stated that although the veteran can support 
noise exposure by his position as a boiler man, he also had 
boating, tractor and lawnmower noise after military 
discharge.  The audiologist concluded that it is unlikely 
that the current hearing loss was caused by the military 
since the discharge examination was normal and audio on re-
enlistment in 1973 was normal.  Subsequently, in March 2006, 
the VA audiologist again related that "as the veteran had 
normal hearing at discharge and military related noise was no 
longer a part of his exposure, then military-related noise is 
unlikely to have caused his hearing loss.  The Court has 
recently held, however, that an examination was inadequate 
where the examiner relied on negative service medical records 
and did not consider the veteran's statements in rendering an 
opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The 
VA examiner's reliance on the negative separation examination 
is not consistent with the evidence of record.  The Board 
also notes that the opinions of the VA examiners are to be 
accorded lessened probative value.  The examiners reported 
that hearing was normal in 1973.  This statement is 
incorrect.  The Court observed that the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Our review reflects abnormal 
thresholds at 4000 and 6000 Hertz in 1965.  Furthermore, 
there was abnormality at 4000 and 6000 Hertz in each ear in 
1973.  In sum, the VA opinions are based upon an unsupported 
factual foundation.  

As noted above, the veteran's MOS indicates exposure to noise 
in service, which supports the credibility of the account 
given by the veteran on which Drs. Jaloszynski and Cole based 
their opinions.  The record clearly documents that the 
veteran was exposed to noise during service, and Dr. Cole 
opined that the hearing loss shown on the recent examinations 
was most likely caused by noise trauma during military 
service.  Dr. Jaloszynski also diagnosed bilateral high 
frequency sensorineural hearing loss and indicated that this 
is typical of the configuration based on a lifetime of noise 
exposure in the Navy and as a civilian.  Consequently, the 
favorable opinions from Dr. Cole and Jaloszynski are 
consistent with the veteran's military history.  It is also 
noteworthy that the February 2006 VA examiner stated that the 
pattern of hearing loss was not inconsistent with noise 
trauma exposure.  Thus, the Board finds that the overall 
evidence supports a finding that the veteran's current 
bilateral hearing loss is related to his military service.  

In sum, the record establishes that the veteran has presented 
lay evidence of exposure to noise and such lay evidence is 
credible and competent in light of his occupational 
specialty.  Moreover, the Board had an opportunity to observe 
the veteran during testimony and in regard to this issue was 
found to be credible.  In this regard, the Board concludes 
that, as there is medical evidence of record that the 
veteran's current bilateral hearing loss disability is 
related to noise exposure during service, he is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the 
judgment of the Board that service connection for bilateral 
hearing loss is warranted.  38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


